Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157340-2(97)                                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MELISSA MAYS, MICHAEL ADAM MAYS,                                                                                    Justices
  JACQUELINE PEMBERTON, KEITH JOHN
  PEMBERTON, ELNORA CARTHAN, RHONDA
  KELSO, and ALL OTHERS SIMILARLY
  SITUATED
             Plaintiffs-Appellees,
                                                                    SC: 157340-2
  v                                                                 COA: 335555, 335725, 335726
                                                                    Ct of Claims: 16-000017-MM
  GOVERNOR OF MICHIGAN, STATE OF
  MICHIGAN, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
            Defendants-Appellees,
  and
  DARNELL EARLEY and JERRY AMBROSE,
           Defendants-Appellants,
  and
  CITY OF FLINT,
             Not Participating.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted for filing if submitted on or before May 3, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 30, 2018
                                                                               Clerk